Citation Nr: 0021951	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  95-15 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis with 
secondary respiratory disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for an eye disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had honorable service from May 1984 to March 8, 
1990; and was discharged from service for the period March 9, 
1990 to August 1993 under other than honorable conditions.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefits sought 
on appeal. 

The Board initially acknowledges that in a VA Form 9 received 
in April 1995, the veteran requested a personal hearing at 
the RO before a local hearing officer.  However, the veteran 
also indicated that he wanted to appear before a member of 
the Board.  In February 1997, the veteran was afforded a 
personal hearing before a local hearing officer at the RO.  
By letter dated in February 2000, the RO requested the 
veteran to notify the RO if he still wanted to appear before 
a member of the Board.  The veteran failed to respond to the 
letter.  The Board is satisfied that all due process 
requirements have been met and that it is appropriate to 
proceed with the adjudication of the veteran's appeal.   





FINDINGS OF FACT

1.  The veteran was hospitalized for hepatitis B in 1987, 
while on active duty, which resolved with treatment; there is 
no post-service medical evidence of residuals of hepatitis or 
a respiratory disorder due to hepatitis. 

2.  There is no post-service medical evidence of a current 
hearing loss disability in either ear as defined by the 
applicable VA regulation. 

3.  The veteran's tinnitus began during recognized active 
service. 

4.  There is no medical evidence of a nexus between a 
bilateral knee disorder and any incident of active service. 

5.  There is no medical evidence of record of a nexus between 
an eye disorder and any incident of active service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hepatitis with a claimed secondary respiratory disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303. 
(1999).

4.  The veteran's claim of entitlement to service connection 
for a bilateral knee disorder is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for an eye disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that service personnel records 
and a VA administrative decision dated in August 1994 show 
that the veteran had recognized active service from May 9, 
1984 to March 8, 1990; and that his second period of service, 
from March 9, 1990 to August 20, 1993 was under other than 
honorable conditions.  Thus, the discharge from this second 
period of service is a bar to VA benefits.  38 U.S.C.A. § 
5303 (West 1991); 38 C.F.R. § 3.12 (1999).  

The veteran contends that he is entitled to service 
connection for multiple disorders including hepatitis with 
secondary respiratory disorder, hearing loss, tinnitus, a 
bilateral knee disorder and an eye disorder.  The threshold 
question that must be addressed is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of well-grounded claims, there is no duty to assist 
the veteran in developing the facts pertinent to his claims, 
and the claims must be denied.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating: (1) that a disease or injury was incurred or 
aggravated during active service, (2) medical evidence 
showing that the claimant currently has a disability, and (3) 
that a nexus exists between that disability and the in-
service injury or disease.  Id.  Where certain diseases, such 
as sensorineural hearing loss, are manifested to a 
compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where evidence, 
regardless of its date, shows that a claimant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Entitlement to service connection for hepatitis with 
secondary respiratory disorder.

Service medical records show that the veteran was seen for 
treatment for probable acute viral hepatitis in October and 
November 1987, and that he was in fact diagnosed with 
hepatitis.  A Report of Medical History completed by the 
veteran in September 1989 during a periodic examination shows 
that he reported having hepatitis B in October 1987.  A VA 
physician indicated that the veteran's hepatitis B had 
resolved with no residual effects.  In February 1990, the 
veteran complained of abdominal pains and it was noted that 
the veteran had a history of hepatitis B, but it was not 
indicated that he was experiencing hepatitis B symptomatology 
at that time.

A post-service September 1994 VA examination report indicates 
that the veteran had a history of hepatitis B infection in 
1987 and that he was positive for hepatitis B, but there was 
no evidence of active sequelae upon physical examination.  
The examination report also reflects that the veteran 
reported experiencing shortness of breath with exercise.  
Physical examination revealed easy respiration, good 
respiratory expansion, appropriate resonant tonality 
throughout lung fields and the veteran's lung fields were 
clear to auscultation bilaterally. 

In a September 1994 statement, the veteran claimed to be 
suffering from a problem with his lungs secondary to 
hepatitis B.  During a personal hearing in February 1997 at 
the RO, the veteran testified that he developed hepatitis in 
service.  He also indicated that during a VA examination, a 
VA physician advised him that his lungs were black.  The 
veteran testified that he did not have this problem before he 
was diagnosed with hepatitis B and that he believes the two 
disorders are related.

Post-service VA outpatient treatment records dated May 1995 
to January 1997 do not reflect that the veteran was treated 
for or was experiencing hepatitis B symptoms.    

Outpatient treatment records from Kaiser Permanente-Sunset 
dated March 1995 to November 1995, show that the veteran was 
noted to have a history of hepatitis, but he was not shown to 
have active sequelae.  In March 1995, the veteran requested 
that his lungs be tested because he used to work with 
asbestos.  X-rays of the veteran's lungs revealed no 
significant abnormalities and results of pulmonary function 
tests were within normal limits.  Liver function blood 
studies in April 1995 were within normal limits. 

While the available medical evidence shows that the veteran 
was treated for hepatitis B in 1987, while on active duty, it 
is apparent that the hepatitis resolved with treatment as 
there is no subsequently dated medical evidence showing 
residuals of hepatitis.  Likewise, there is no evidence of 
record establishing that the veteran has a lung disorder 
caused by the isolated episode of hepatitis.  In the absence 
of medical evidence of a current disability, the Board must 
deny the claim as not well grounded.  Epps, supra.  The Board 
wishes to point out to the veteran that, in the event he 
develops any disability attributable to hepatitis, he may 
submit medical evidence showing such disability to reopen his 
claim.  However, in the absence of such evidence in the 
claims file, the Board must deny the claim.        

While the veteran may believe that he has residuals of his 
inservice episode of hepatitis B and a related lung disorder, 
the veteran, as a lay person is not competent to offer an 
opinion that requires medical expertise, such as the 
underlying cause of his hepatitis and lung disorder.  Brewer 
v. West, 11 Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In the absence of medical 
evidence showing current residuals of hepatitis or a 
respiratory disability related to service, this claim must be 
denied as not well grounded.

Entitlement to service connection for hearing loss and 
tinnitus.

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  
Specifically, impaired hearing will be considered a 
disability when the thresholds for any of the frequencies at 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385(1999).  

However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), held that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal audiometric 
testing limits at separation from service.  Id. at 159.  The 
Court explained that, when audiometric test results do not 
meet the regulatory requirements for establishing a 
"disability" at the time of the veteran's separation, the 
veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence 
that the current disability is casually related to service.  
Id. at 160.  

Service medical records reflect that the veteran was noted to 
be routinely exposed to hazardous noise.  Several audiometric 
examinations performed from the mid 1980s while on active 
duty to the early 1990s during the second period of 
unrecognized service showed elevated decibel levels but not 
hearing loss as defined by 38 C.F.R. § 3.385.  During a May 
1993 examination, the veteran indicated that he had hearing 
loss, but an audiometric examination at that time showed 
decibel levels at 500, 1000, 2000, 3000, and 4000 Hertz as 
follows: 30, 0, 10, 10, and 15, respectively, in the right 
ear; and 20, 5, 0, 10, and 35, respectively, in the left ear.  
There is no documentation to show that the veteran complained 
of tinnitus or was diagnosed with tinnitus during service.  
Likewise, examination and treatment reports compiled during 
service are negative for a diagnosis of hearing loss.

Audiological testing conducted during an August 1994 VA 
examination revealed normal hearing pursuant to VA 
Guidelines.  Specifically, an audiometric examination at that 
time showed decibel levels at 1000, 2000, 3000, and 4000 
Hertz as follows: 5, 5, 15, and 5, respectively, in the right 
ear; and 5, 0, 15, and 30, respectively, in the left ear.  
Speech recognition was 98 percent in the right ear and 96 
percent correct in the left ear.  At the time of the August 
1994 examination, the veteran reported experiencing episodic 
tinnitus in both ears, greater on the left.  He indicated 
that his tinnitus began after he was exposed to the backfire 
of a diesel generator in 1988.  The VA examiner noted this 
history in recording the diagnosis of tinnitus. 

During the February 1997 personal hearing at the RO, the 
veteran testified that he first noticed hearing loss and 
tinnitus in his left ear in service after being exposed to 
the backfire of a diesel generator.  The veteran testified 
that these disorders had gradually worsened over the years.  
During the hearing, the veteran and his representative 
clarified that the veteran currently has hearing loss and 
tinnitus in both ears, with his left ear being worse.  Post-
service outpatient VA treatment records dated May 1995 to 
January 1997 show that the veteran reported decreased hearing 
in his left ear.   

There is no post-service medical evidence of hearing loss 
within the meaning of the cited legal authority.  The only 
post-service audilogical examination fails to show hearing 
loss as defined by 38 C.F.R. § 3.385 in either ear.  Under 
these circumstances, the veteran has not submitted evidence 
of plausible or well-grounded claim and his claim for service 
connection for hearing loss must be denied as not well 
grounded.  

As to the veteran's tinnitus, while the service medical 
records show no such disorder, the veteran is certainly 
capable of stating whether he had ringing in his ears.  He 
has credibly testified that he has had such ringing, 
intermittently, since an incident of acoustic trauma in 1988, 
while he was on active duty.  The post-service medical 
records reveal a diagnosis of tinnitus in August 1994, 
approximately 4 and 1/2 years after service.  The physician who 
made that diagnosis indicated that the veteran's tinnitus was 
related to the incident of acoustic trauma in 1988.  As there 
is no indication of post-service noise exposure or any other 
apparent etiology, it is the Board's judgment that the 
evidence supports the veteran's claim.  Accordingly, service 
connection for tinnitus is warranted.  

Entitlement to service connection for bilateral knee 
disorder.

Service medical records show that the veteran was seen for 
complaints of bilateral knee pain in June 1984.  However, 
this appears to have been an acute condition as the remainder 
of service medical records are negative for complaints of, or 
a diagnosis of a chronic bilateral knee disorder.

An August 1994 VA examination report shows that the veteran 
presented with complaints of bilateral knee pain, constant in 
character, aggravated by cold weather and activity and 
relieved by rest.  Diagnosis was bilateral knee arthralgia by 
history with full range of motion and 5/5 muscular strength.  

During the February 1997 hearing, the veteran testified that 
while he had knee pain in service, he did not report it, 
because he did not want this disorder to impact his career 
and potential promotions.  The veteran also indicated that he 
believes his left knee is worse than his right knee, because 
he cannot stretch his left knee out all the way.  The veteran 
testified that he has not sustained any injuries to his knees 
since his discharge from service.  

A review of the record shows that the veteran has not 
submitted objective evidence of a diagnosis of a current 
bilateral knee disorder.  He has only been noted to have 
bilateral knee arthralgia or knee pain by history.  In this 
regard, it must be noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Accordingly, without evidence of a current disability, the 
veteran's claim must be denied as not well grounded.

Entitlement to service connection for an eye disorder. 

In May 1992, the veteran was treated for a possible infection 
of the eye, thought to be conjunctivitis.  The veteran's 
visual acuity in service was repeatedly noted to be 20/20 in 
each eye, until May 1992 when his visual acuity was shown to 
be 20/15 in each eye.  

A September 1994 VA examination report shows that the veteran 
reported experiencing morning blurry vision coupled with 
floaters, which began in 1990.  Examination revealed 
bilateral uncorrected vision both near and far of 20/20.  The 
veteran had bilateral corrected near vision of 20/20 and 
bilateral corrected far vision of 20/15.  A VA examiner 
diagnosed the veteran with intermittent blurry vision 
secondary to uncorrected hyperopia in both eyes, floaters 
secondary to syneresis in both eyes, retinopathy in both eyes 
and blepharitis in both eyes.  The examiner did not relate 
any of these disorders to the veteran's period of honorable 
service.  

Outpatient treatment notes from the VA Optometry Clinic dated 
in October 1994 show that the veteran was diagnosed with 
retinopathy.  

At the February 1997 hearing, the veteran testified that he 
developed blurry vision during service, but did not seek 
treatment for the same.  He indicated that he now wears 
glasses to avoid straining his eyes.  

While the evidence of record shows that the veteran has a 
current visual disorder, there is no evidence to show that 
the veteran's current visual disorder is related to his 
period of honorable service.  Such evidence is required to 
render the claim well grounded.  Accordingly, without such 
evidence, the veteran's claim must be denied as not well 
grounded.  

In conclusion, based on a review of the record and for the 
aforementioned reasons, the Board concludes that service 
connection for tinnitus is warranted but that the remaining 
claims of entitlement to service connection for hepatitis 
with a secondary respiratory disorder, hearing loss, 
bilateral knee disorder, and an eye disorder must be denied.  
Should the veteran obtain evidence that he believes will well 
ground these latter claims, he may request that the RO again 
consider his claims for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per curiam).


ORDER

Entitlement to service connection for hepatitis with a 
secondary respiratory disorder is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for an eye disorder is 
denied. 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


